                   United States Department of the Interior
                                BUREAU OF LAND MANAGEMENT
                                Campbell Creek Science Center
                                  5600 Science Center Drive
                                Anchorage, Alaska 99507-2599
                                   http://www.blm.gov/ccsc


February 7, 2019

Docket Number: 18-CR-00110
US vs. Elze et al

To the Honorable Judge Gleason:

I submit this victim impact statement for you to consider when making your sentencing decision
for the two defendants in the case United States vs Elze et al. The theft of the mammoth tusk has
had lasting impacts on the Campbell Creek Science Center employees’ sense of safety and
productivity, building repairs, and for visitors and the scientific community to have access to
observe and enjoy one of the unique artifacts found on public lands in Alaska.

My name is Nancy Patterson. I am the director of the U.S. Bureau of Land Management (BLM)
Campbell Creek Science Center (CCSC) in Anchorage, Alaska. I am responsible for managing
the operations, facility, and the 12-member staff of CCSC. Our mission is to engage all learners
in outdoor experiences that increase appreciation, connection, and stewardship of Alaska’s
public lands and natural resources. More than 30,000 visitors attend our environmental education
programs at the center and through outreach each year. Located on the 730-acre Campbell Tract,
the Science Center is one of the most accessible places in Alaska for people to explore public
lands and develop appreciation for and value of our state’s vast natural resources through
programs that feature objects such as the mammoth tusk.

The tusk was found on public land and has been on display at the Science Center for
approximately twenty years, nearly the same amount of time as the facility has existed. During
this time, CCSC staff has given tens of thousands of visitors the experience of touching and
learning about a piece of prehistory they may otherwise never have been able to experience. The
mammoth tusk theft disrupted the positive work for which CCSC is known.

The defendants in this case visited CCSC the day before the theft. They were greeted by several
staff members, including the front desk attendant, school program coordinator, myself, and three
instructors who were preparing for an underserved youth afterschool program. It quickly became
clear that the individuals were not interested in the CCSC’s programs and recreational resources,
and that their main focus was on the mammoth tusk. The individuals asked specific questions
about the weight and authenticity of the tusk. Staff, including myself, were concerned about the
situation and safety of CCSC visitors and ourselves, and requested the presence of law
enforcement. The situation left us uneasy as we closed the building for the night.
                                                                                   GOVERNMENT
                                                                                     EXHIBIT

        Case 3:18-cr-00110-SLG Document 67-1 Filed 04/02/19 Page 1 of 3
                                                                                      IOS 1
                                                                                                     2

I learned early the next morning that the CCSC had been burglarized. Upon hearing the news,
seeing the broken-in door, and realizing the tusk had been stolen, staff felt violated, fearful,
vulnerable, and concerned. There had never before been an incident like this in CCSC’s twenty-
two years of providing outdoor science programs for the public.

Much of CCSC staff’s role is to create a welcoming learning space for members of the public.
Employees have expressed that the incident has made them nervous and uncomfortable when
staffing the building alone or with a small crew, especially in dark winter mornings and
evenings. Staff also said it increased their level of suspicion about members of the pubic who
come to the facility. Another employee shared that the experience turned her long-held feeling of
CCSC as a safe and welcoming workplace to one that was no longer safe. This discomfort is at
odds with our culture and mission of the Science Center, impinging on our ability to create a
safe, welcoming, and engaging space for all learners.

The Campbell Creek Science Center operates on a modest budget, all of which is dedicated to
fulfilling our mission. The physical damage to the facility cost significant money that should
have gone to program support for serving the public. Even more was lost in staff productivity.
The time that BLM staff spent repairing the damage, on administrative tasks related to this case,
working with law enforcement, and restoring a sense of normalcy after this burglary is time and
energy that should have gone toward our regular duties of serving the public.

In addition, due to the remote nature of life in Alaska, glass for the door had to be shipped from
the lower 48. It took six months for the broken-in door to be repaired. The boarded up door
served as a constant reminder of the burglary, adding to staff and visitor anxiety.

There was also an increase in vehicle burglaries on the Campbell Tract and in the Science Center
parking lot during the same timeframe that building was broken into. While the theft of the
mammoth tusk was the most significant, the combination of these burglaries increased staff’s
fear for personal safety, suspicion about casual visitors to the center and parking area, and
counteracted our positive work providing environmental education programs for Alaskan
children and adults. Visitors who came to Campbell Tract and CCSC to enjoy its recreation and
learning opportunities expressed unease when they then saw the broken vehicle glass and
boarded-up CCSC door, as well as discontent, frustration, and concern among those who were
victims of break-ins. The place they came to enjoy became unsafe. This heightened concern for
safety and security meant we began requesting law enforcement presence, especially for evening
programs, to provide extra security and situational alertness.

A strict sentence in this case would send the message that crimes on Campbell Tract are taken
seriously and that perpetrators would face serious consequences.

The loss of the mammoth tusk has been demeaning and heart wrenching to staff and the public.
Visitors have called and stopped in to share their sense of loss and despair that CCSC was




         Case 3:18-cr-00110-SLG Document 67-1 Filed 04/02/19 Page 2 of 3
                                                                                                   3

burglarized and the tusk stolen. Many have expressed that they cannot believe this incident
happened to a place they care about and to an object that means so much to Alaska’s heritage.
The burglary led to the destruction of this piece of Alaska’s history, an invaluable object that
helped tens of thousands of learners better connect to, appreciate, and become stewards of
Alaska’s public lands and natural resources.

Thank you for the opportunity to address the court regarding this crime. I hope a just sentence
will help us prevent and deter this type of destructive behavior in future so that CCSC can fulfill
our mission to engage all learners in meaningful outdoor experiences on Alaska’s public lands.

Sincerely,




Nancy Patterson
CCSC Manager




         Case 3:18-cr-00110-SLG Document 67-1 Filed 04/02/19 Page 3 of 3
